UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-8908 Public Storage Properties IV, Ltd. (Exact name of registrant as specified in its charter) 701 Western Avenue Glendale, California 91201-2349 (818) 244-8080 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units of Limited Partnership Interest, $500.00 Par Value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)ý Rule12g-4(a)(2)o Rule12h-3(b)(1)(i)ý Rule12h-3(b)(1)(ii)o Rule12h-3(b)(2)o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Public Storage Properties IV, Ltd. has duly caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:August 24, 2011 PUBLIC STORAGE PROPERTIES IV, LTD. By:Public Storage. General Partner By:/s/ Stephanie Heim. Name:Stephanie Heim Title: Vice President
